Name: 98/12/EC: Commission Decision of 15 December 1997 amending for the fourth time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  means of agricultural production
 Date Published: 1998-01-08

 Avis juridique important|31998D001298/12/EC: Commission Decision of 15 December 1997 amending for the fourth time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy (Text with EEA relevance) Official Journal L 004 , 08/01/1998 P. 0063 - 0063COMMISSION DECISION of 15 December 1997 amending for the fourth time Council Directive 82/894/EEC on the notification of animal diseases within the Community and temporarily amending the frequency of notification for bovine spongiform encephalopathy (Text with EEA relevance) (98/12/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), as last amended by Commission Decision 92/450/EEC (2), and in particular Article 5 (2) thereof,Whereas outbreaks of bovine spongiform encephalopathy continue within Community territory; whereas that disease should accordingly be kept on the list of diseases notifiable under Directive 82/894/EEC;Whereas, in the light of experience gained, the requirement to notify outbreaks of that disease should be extended; whereas, as a derogation until 31 December 2002, weekly reporting of outbreaks containing the information normally required for secondary outbreaks appears sufficient;Whereas provisions adopted previously concerning notification of the disease should be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 'Bovine spongiform encephalopathy` is hereby added to Annex I to Directive 82/894/EEC.Article 2 By way of a derogation from Article 3 (1) of Directive 82/894/EEC, all outbreaks of bovine spongiform encephalopathy shall be notified until 31 December 2002 in accordance with Article 4 of that Directive.Article 3 Decision 92/450/EEC is hereby repealed.Article 4 This Decision is addressed to the Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 378, 31. 12. 1982, p. 58.(2) OJ L 248, 28. 8. 1992, p. 77.